 1   Gregory S. Arovas, P.C. (admitted pro hac vice)
     Todd M. Friedman, P.C. (admitted pro hac vice)
 2   KIRKLAND & ELLIS LLP
 3   601 Lexington Avenue
     New York, New York 10022
 4   Telephone: (212) 446-4800
     Facsimile: (212) 446-4900
 5   greg.arovas@kirkland.com
     todd.friedman@kirkland.com
 6

 7   Attorneys for Samsung Electronics Co., Ltd.
     and Samsung Electronics America, Inc
 8
      Additional counsel in signature block
 9
                                      UNITED STATES DISTRICT COURT
10                                  NORTHERN DISTRICT OF CALIFORNIA
11

12    IXI MOBILE (R&D) LTD. et al.,                         CASE NO. 4-15-cv-03752-HSG

13                            Plaintiffs,
14
                   v.                                       JOINT STIPULATION OF DISMISSAL AND
15                                                          ORDER
      SAMSUNG ELECTRONICS CO., LTD., ET AL.,
16
                              Defendant.                    Judge: Hon. Haywood S. Gilliam, Jr.
17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 4-15-cv-03752-HSG
                                            JOINT STIPULATION OF DISMISSAL
 1           Plaintiffs IXI Mobile (R&D) Ltd. and IXI IP, LLC (collectively “IXI” or “Plaintiffs”) and
 2   Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. (“Samsung”) submit
 3   this Joint Stipulation of Dismissal.
 4

 5           1. WHEREAS: IXI has granted Samsung certain covenants not to sue related to certain claims of
 6               the Asserted Patents (U.S. Patent Nos. 7,016,648; 7,039,033; 7,295,532; and 7,426,398);
 7           2. WHEREAS: The Parties agree to dismiss this action without prejudice; and
 8           3. WHEREAS: Defendants have agreed that it will not use the aforementioned covenant not to
 9               sue or this Stipulation and Order as a basis for any claim or defense against IXI’s enforcement
10               of the claims of U.S. Patent No. 7,039,033 that issued as a result of IXI’s reexamination or of
11               claims that may issue as a result of the previously completed or currently pending
12               reexaminations of U.S. Patent Nos. 7,039,033 or 7,295,532 brought by Apple Inc. and
13               Samsung;
14

15           IT IS ORDERED that Civil Action NO. 4-15-cv-03752-HSG is hereby DISMISSED WITHOUT
16   PREJUDICE. IT IS FURTHER ORDERED that Defendants will not use the aforementioned covenant
17   not to sue or this Stipulation and Order as a basis for any claim or defense against IXI’s enforcement of
18   the claims of U.S. Patent No. 7,039,033 that issued as a result of IXI’s reexamination or of claims that
19   may issue as a result of the previously completed or currently pending reexaminations of U.S. Patent
20   Nos. 7,039,033 or 7,295,532 brought by Apple Inc. and Samsung.
21

22   1/21/2020                                                    ______________________________
23   Date                                                         Hon. Haywood S. Gilliam, Jr.
24

25

26

27

28
     Case No. 4-15-cv-03752-HSG
                                            JOINT STIPULATION OF DISMISSAL
                                                          1
